Citation Nr: 0009658	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  93-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran has basic eligibility for vocational 
rehabilitation training under the terms and conditions of 
Chapter 31, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1966 to October 1980. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 decision of the Vocational 
Rehabilitation and Counseling Officer (VR&CO) Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA), Regional 
Office (RO).  The notice of disagreement was received in June 
1992.  The statement of the case was sent  to the veteran in 
February 1993.  The substantive appeal was received in June 
1993.  In December 1993, the veteran testified at a personal 
hearing before a member of the Board in Washington, D.C..  In 
September 1995 and June 1998, the Board remanded this case to 
the RO for further development.  In November 1999, the 
veteran testified before a member of the Board in Washington, 
D.C., via videoconference from the RO.  


FINDINGS OF FACT

1.  Prior to March 12, 1993, the veteran's disabilities 
prevented him from obtaining and retaining employment 
consistent with his abilities, aptitudes, and interests; thus 
he had an employment handicap.

2.  Between March 12, 1993 and December 13, 1993, the veteran 
had a serious employment handicap and had not been previously 
rehabilitated to the point of employability under the Chapter 
31 program.  

3.  Effective December 13, 1993, the veteran's service-
connected combined disability rating was 50 percent, he had a 
serious employment handicap, and he had not been previously 
rehabilitated to the point of employability under the Chapter 
31 program.  

4.  The RO has calculated, and the veteran does not dispute, 
that he had 21 months of educational assistance training 
remaining when he applied for Chapter 31 benefits.

5.  After applying for Chapter 31 benefits, the veteran 
attended Widener Law School, obtained a law degree from that 
institution, has completed training for a suitable 
occupation, and obtained and has retained suitable employment 
in the law field.

6.  The veteran's education at Widener Law School exceeded 
his remaining 21 months of educational assistance 
entitlement, but additional training was needed because the 
veteran's service-connected disabilities had worsened to the 
point that he was unable to perform the duties of the 
occupation for which training had been provided under the 
Chapter 34 program and a period of training in a different 
field was required; because the occupation in which the 
veteran previously completed training under the Chapter 34 
program was found to be unsuitable because of the veteran's 
abilities and employment handicap; and to enable the veteran 
to complete a period of rehabilitation to the point of 
employability under his new field of training, law.  


CONCLUSIONS OF LAW

1.  Prior to March 12, 1993, the veteran had an employment 
handicap and met the criteria for entitlement to benefits 
under Chapter 31, Title 38, United States Code. 38 U.S.C.A. 
§§ 3100, 3101, 3102, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 21.51 (1999).

2.  Effective March 12, 1993, the veteran is entitled to an 
extension of his basic period of eligibility for receiving 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code.  38 U.S.C.A. §§ 3101, 3103 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 21.41, 21.42, 21.44, 21.52 
(1999).

3.  The applicable criteria for additional Chapter 31 
vocational rehabilitation training have been met.  38 
U.S.C.A. § 3695 (West 1991); 38 C.F.R. §§ 21.78, 21.4020 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Historically, the veteran had active service from May 1966 to 
October 1980.  While on active duty, the veteran earned a 
Bachelor of Science degree from Mount Saint Mary's College.  
His concentration was in Business/Accounting.  After being 
discharged from service, the veteran applied for Chapter 34 
educational assistance benefits in January 1981.  At that 
time, he indicated that he was seeking to earn a Masters in 
Business Administration (MBA) as well as a Certified Public 
Accounting (CPA) degree at Temple University.  

Thereafter, in a February 1981 rating decision, service 
connection was granted for lumbosacral strain, rated as 20 
percent disabling.  The veteran was notified of that 
decision.  In March 1981, the veteran was awarded Chapter 34 
educational assistance benefits and participated in that 
educational assistance program.  

The veteran's current claim for Chapter 31 benefits 
originated with his October 1991 application for Chapter 31 
vocational rehabilitation training.  Two months prior to that 
time, in August 1991, the veteran's disability rating for his 
back was increased to 40 percent.  According to a VA computer 
printout received, the veteran had 21 months of educational 
assistance training remaining.  His basic ending date for 
Chapter 31 eligibility was indicated to be March 11, 1993.  

The Board notes that the veteran has not previously received 
educational assistance training under the Chapter 31 program.  
In conjunction with his application, the veteran completed a 
VA Form 28-1902, Counseling Record-Personal Information.  
The veteran indicated that he was seeking benefits to attend 
Widener University Law School commencing with the Fall 1992 
semester.  The veteran provided the following information 
showing his employment history.  He was employed from October 
1980 to March 1982 as a Program Manager in Construction; from 
March 1982 to July 1985 as a Consultant for Hill 
International specializing in Construction Law and Problems; 
from July 1985 to July 1987 as an Assistant Director of 
Building and Construction; and from July 1987 to the present 
as the Deputy of Public Works in Construction Contracting.  
Each job transition was due to promotion and included an 
increase in salary.  

A review of the March 1992 Narrative Report shows that the 
Counseling Psychologist reviewed the veteran's educational 
and employment backgrounds.  The veteran indicated that he 
was seeking additional educational benefits beyond his work 
experience and educational background as he felt that after 
several years, his current employment opportunities would run 
out.  The veteran expressed his desire to enter law school.  
The Counseling Psychologist noted that the veteran was 
service-connected for his low back disability at the 40 
percent level.  The veteran asserted that he could present 
evidence showing that this disability seriously interfered 
with his ability to maintain employment which involved 
mobility traveling and walking to and from job sites.  The 
Counseling Psychologist stated to the veteran that in terms 
of his educational level, he would appear employable based on 
his educational and industrial experience.  In sum, it was 
determined that the veteran had a service-connected 
disability which materially contributed to his impairment of 
employability; however, it was further determined that the 
veteran had overcome the effects of his impairment of 
employability.  Further, it was determined that the veteran 
did not have an employment handicap or a serious employment 
handicap.  

In an April 1992 supplemental Narrative Report, the 
Counseling Psychologist indicated that the veteran had not 
sent any medical data showing that he currently has an 
employment handicap which would severely prevent him from 
continuing in his current employment and consideration of 
need for retraining for employability.  The veteran responded 
that he had an appointment with his physician in one month.  
The Counseling Psychologist emphasized that the veteran had a 
BS degree in business and finance, had been in an MBA program 
for over 16 months, and had been in a CPA review program for 
over one month.  The veteran indicated that he had been 
accepted at Widener Law School and anticipated entering an 
evening division in the near future.  The Counseling 
Psychologist essentially confirmed the conclusions set forth 
in the March 1992 Narrative Report.  In June 1992, the 
veteran was notified that his claim for Chapter 31 benefits 
had been denied.  The veteran appealed that determination.  

Thereafter, medical evidence dated in June 1992 was 
submitted.  With regard to his employment status, the 
physician noted that the veteran was employed as a 
construction manager and was experiencing much difficulty 
with physically demanding activities due to his back 
disability.  

In March 1993, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran essentially indicated that since his discharge from 
service, he had completed his MBA degree and had been working 
steadily as a construction manager.  The veteran related that 
this job entailed that he spent half of his time in the 
office and half of his time traveling to and from job sites 
and at the actual job sites which were basically "hard hat" 
environments.  The veteran related that the physical 
activities required of him on the job sites were very 
difficult due to his service-connected disability.  For this 
reason, the veteran indicated that he was seeking Chapter 31 
training so that he could work out of an office.  The veteran 
also reported that his service-connected disability had 
worsened.  Further, he indicated that he had been accepted 
into law school and was paying for it out of his own funds.  
The veteran clarified that he had taken a CPA review course, 
but had failed the CPA examination.  Also, the veteran 
explained that he could not become an accountant without both 
the examination as well as 2 years of experience in that area 
which would entail entry level work.  The veteran related 
that he was interested in the law field because he could 
incorporate his knowledge and experience in the construction 
industry.  In December 1993, the veteran testified before a 
member of the Board in Washington, D.C.  At that time, the 
veteran basically reiterated his previous testimony.  In 
addition, entitlement to an increased rating for his service-
connected back disability was raised as well as entitlement 
to service connection for other back disability.  

In September 1995, the Board remanded the veteran's claim for 
additional development to include consideration of the 
increased rating and service connection issues.  In a 
December 1996 rating decision, entitlement to an increased 
rating for service-connected lumbosacral strain was denied; 
service connection for arthritis of the back and cervical 
spine was granted, the arthritis of the back was rated as 
part and parcel of the service-connected low back disability 
and the arthritis of the cervical spine was rated separately 
as 20 percent disabling effective December 13, 1993; and 
service connection for herniated disc was denied.  In June 
1998, the Board remanded this case again to afford the 
veteran an opportunity to testify at a hearing before a 
member of the Board at the RO.  The veteran opted to have a 
hearing before a member of the Board from the RO via 
videoconference.  

In November 1999, the veteran testified before a member of 
the Board in Washington, D.C., via videoconference from the 
RO.  At that time, the veteran related that when he was 
discharged from the service, he was a construction manager as 
a project superintendent.  In sum, he indicated that his job 
duties required that he perform physically demanding 
activities.  The veteran further related that subsequent to 
his discharge from the military, his back and neck 
disabilities worsened.  In 1987, he related that he accepted 
a position with his local State Government.  He indicated 
that he was in charge of State construction projects which 
required that he drive, which became difficult.  As the years 
progressed, the veteran reported that it became more 
difficult for him  to drive and to get around job sites due 
to his disabilities.  He was unable to perform his physically 
demanding job duties.  At that time, he determined that he 
should consider a career move so that he could use his 
construction industry skills in another employment venue.  
The veteran further related that he was fearful of his job 
security in the construction industry due to the severity of 
his disabilities and his inability to fully perform the 
required skills.  The veteran decided that he wanted to 
attend law school so that he could eventually practice law 
along the lines of construction and real estate.  He 
indicated that he wanted to utilize his 20 years of 
experience in the construction industry in a career that was 
less physically demanding yet as financially rewarding.  He 
indicated that there were no jobs available to him in the 
industry in which he had been trained that were commensurate 
with his experience in that field.  Thereafter, he began 
attending law school.  In January 1995, the veteran reported 
that he was laid off.  The veteran related that prospective 
employers in the construction industry were wary of his 
abilities due to his disabilities and he was not hired.  He 
performed occasional contract work for law firms.  In 
February 1996, the veteran related that he took the bar 
examination in Pennsylvania and passed.  He was subsequently 
hired by a law firm and began practicing law in the areas of 
construction and real estate.  He related that he believed 
that he was offered the attorney position due at least in 
part to his extensive background in the construction 
industry.  Currently, he indicated that he travels little and 
does not drive.  

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2), for an original 
application filed on or after November 1, 1990, basic 
entitlement for vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that he be in need of rehabilitation because of 
an employment handicap.  Thus, with regard to basic 
entitlement for vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, the veteran has met 
the requirement of having a service-connected disability (in 
this case, more than one) which is rated at 20 percent or 
more which was incurred in or aggravated in service on or 
after September 16, 1940.  

The Board notes that in Davenport v. Brown, 7 Vet. App. 476 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that the requirement of 38 C.F.R. § 
21.51(c) that a veteran's service-connected disability must 
"materially contribute" to an employment handicap is 
inconsistent with 38 U.S.C.A. § 3102 and, not authorized.  
The Court stated further, that to the extent that 38 C.F.R. § 
21.51(c)(2),(e),(f)(1)(ii) and (f)(2), include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and an 
employment handicap, those regulatory provisions are 
"unlawful and set aside."  Davenport, at 486.  However, Pub. 
L. 104-275, Title I, §  101, Oct. 9, 1996, 110 Stat. 3324 
reestablished the requirement that the veteran's employment 
handicap must be the result of service-connected disability 
in order to be entitled to Chapter 31 benefits.  The Board 
notes that the revised version of the applicable law, as 
cited above, reflects these changes.  

The veteran filed his current claim for Chapter 31 benefits 
prior to Pub. L. 104-275, Title I, §  101, Oct. 9, 1996, 110 
Stat. 3324 reestablishing the requirement that the veteran's 
employment handicap must be the result of service-connected 
disability in order to be entitled to Chapter 31 benefits.  
Therefore, his nonservice-connected disabilities must also be 
considered prior to the time he was service-connected for all 
of his disabling disabilities.  The veteran had non-service 
connected neck disability prior to the effective date of 
service connection (December 1993) of that neck disability.  
Currently, all of his disabling spine/neck disabilities are 
service-connected.  

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102.  An 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 U.S.C.A § 3101; 38 C.F.R. § 21.51(b).  
Impairment is defined as restrictions on employability caused 
by disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).  An employment handicap 
which entitles the veteran to assistance under the Chapter 31 
program exists when all of the following conditions are met: 
(i) the veteran has an impairment of employability; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control; (ii) the veteran's service-connected 
disability materially contributes to the impairment of 
employability (as noted, in this case, the veteran need only 
show that his disabilities in sum materially contributed to 
the impairment of employability); (iii) the veteran has not 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests.  38 C.F.R. 
§ 21.51(f)(1).  An employment handicap does not exist when 
any of the following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2).

Fundamentally, the Board stresses that under the pertinent 
laws and regulations, an employment handicap due to the 
veteran's overall disability must exist in order to receive 
Chapter 31 educational benefits.  In this case, the Board 
does not concur with the determination that the veteran had 
overcome his employment handicap.

First of all, the veteran has had an impairment of 
employability since the time of his application for benefits.  
The veteran's employability has been restricted due to the 
physical limitations placed on him by his disabilities.  The 
veteran has been simply unable to perform physically 
demanding tasks to include extended periods of driving and 
travel.  At the time of his application, the veteran had 
extensive education and experience in the construction field 
in management.  However, the requirements of the job for 
which he was qualified included that he spend approximately 
half of his time in the field in a physically demanding 
environment and performing travel duties that were also 
physically demanding.  These work requirements were beyond 
his reasonable capabilities due to his disabilities.  
Although the veteran also had some CPA training, he failed 
the CPA examination and had no industrial experience in that 
area.  The veteran's experience in the construction field 
yielded transferable skills, but the veteran was no longer 
well-suited to be in the construction field due to his 
disabilities.  Although the veteran had experience and was 
working when he initially filed his application, his 
employability was restricted due to his disabilities and he 
was unable to change fields due to deficiencies in education 
and training.  The veteran's primary experience was all in 
one industry to which he was no longer suited.  Thus, the 
veteran has had an impairment of employability.  38 C.F.R. § 
21.51(c)(1); (f)(1)(i).

Secondly, the veteran's disabilities materially contributed 
to the impairment of employability.  As previously noted, the 
veteran was simply unable to perform physically demanding 
tasks.  As such, it was impractical for him to continue 
working in the construction industry.  As noted, the veteran 
spent many years in one field and developed certain skills, 
but due to his disabilities, he needed to be able to redirect 
his skills to areas of employment which were less demanding 
than his prior areas of employment.  The veteran would be 
better-suited to employment that does not require physically 
demanding activities.  However, he had not been adequately 
trained in any other field.  38 C.F.R. § 21.51(c)(1), (2), 
(3); (f)(1)(ii).

Thirdly, the veteran had not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests.  Although the veteran had been 
employed in an area which was consistent with his pattern of 
abilities, aptitudes and interests, that area of employment, 
as of the date of his application for Chapter 31 benefits, 
was no longer consistent with his pattern of abilities due to 
the severe nature of his back and spine disabilities.  
Moreover, his interests had also changed in that he was 
interested in exploring the field of law to accommodate his 
physical limitations.  The veteran expressed a desire to 
redirect his prior education and experience to the law field 
in a specialty area of construction and real estate so as not 
to lose his many years of education and experience which he 
could no longer use in the construction industry.  The 
veteran had not been trained in the law field when he 
submitted his application.  38 C.F.R. § 21.51(c)(4); (e) (2), 
(3); (f)(1)(iii).  

The Board finds that the veteran did not have suitable 
employment.  The veteran was employed in a field that was too 
demanding physically.  Due to his disabilities, he was unable 
to continue employment in consistently physically demanding 
jobs.  As such, the veteran found a field, law, that suits 
his disabilities, but required training in that field in 
order to maintain and retain employment.  He found an 
occupation consistent with his pattern of abilities, 
aptitudes and interests.  As such, it is clear that the 
veteran had not overcome the effects of his impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes and interests.  38 
C.F.R. § 21.51(f)(2).

In sum, the veteran's disabilities prevented employment in 
areas in which the veteran was trained in the military and 
after that time.  The veteran has found an area of employment 
which better suits him due to his disabilities.  As of the 
time of his application, he had no specific training in this 
field which required specific training in order to obtain and 
maintain employment.  In light of the foregoing, the Board 
concludes that the veteran's disabilities caused an 
impairment in the veteran's ability to prepare for, obtain 
and retain employment consistent with his abilities, 
aptitudes, and interests.  As such, an employment handicap 
has been demonstrated as contemplated under 38 U.S.C.A. § 
3102 and 38 C.F.R. § 21.51.

However, the Board must point out that when the veteran 
initially applied for Chapter 31 benefits, it had been less 
than 11 years since he was notified that he had a service-
connected back disability.  The legal criteria governing the 
basic period of eligibility for Chapter 31 vocational 
rehabilitation training provide that the basic 12-year period 
of eligibility begins to run on the day that the VA notified 
the veteran of the existence of a compensable service-
connected disability.  38 U.S.C.A. § 3103(b)(3); 38 C.F.R. § 
21.42(a).  As noted, the 12 year period expired on March 11, 
1993.  The veteran attended law school prior to and 
subsequent to that date.  As set forth above, the Board has 
concluded that the veteran had an employment handicap from 
the time he initially began his claim to his delimiting date 
of March 11, 1993.  However, as of March 12, 1993, his basic 
period of eligibility expired.  After the expiration of his 
basic period of eligibility, 38 U.S.C.A. § 3103(c) permits a 
veteran to obtain Chapter 31 benefits after the basic 12-year 
statutory period of eligibility in certain circumstances.  In 
any event, a serious employment handicap is required.  38 
U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  Also, as noted, the 
veteran had 21 months of remaining educational assistance 
eligibility when he initially applied for benefits.  38 
U.S.C.A. § 3695 (West 1991); 38 C.F.R. §§ 21.78, 21.4020.  
The veteran is seeking benefits in excess of 21 months to 
cover the whole period of his law school education.  However, 
the cited provisions also permit VA to grant vocational 
rehabilitation benefits under chapter 31 in excess of the 
basic 48-month period of entitlement under certain 
circumstances.  

With regard to whether a serious employment handicap existed 
effective March 12, 1993, 38 U.S.C.A. § 3103(c) permits a 
veteran to obtain Chapter 31 benefits after the basic 12-year 
statutory period of eligibility provided by 38 U.S.C.A. 
§ 3103(a) has expired if, on the basis of the veteran's 
particular employment handicap and need for vocational 
rehabilitation training, it is determined that (1) the 
veteran has a "serious employment handicap" and has not been 
previously rehabilitated to the point of employability, or 
(2) has a serious employment handicap, has been previously 
rehabilitated to the point of employability and the veteran 
can meet one of the other stated conditions.  38 U.S.C.A. § 
3103(c); 38 C.F.R. § 21.44.  

"Serious employment handicap" is defined as the significant 
impairment of the veteran's ability to obtain or maintain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.52(b).  A 
veteran who has been found to have an employment handicap 
shall also be held to have serious employment handicap if he 
or she has: (1) a neuropsychiatric service-connected 
disability rated at thirty percent or more disabling; or (2) 
any other service-connected disability rated at fifty percent 
or more disabling.  38 C.F.R. § 21.52(c).  As of December 13, 
1993, the veteran's combined service-connected disability 
rating was 50 percent.  Thus, as of that date, the Board 
finds that a serious employment handicap existed.  Between 
March and December 1993, the Board notes that the disability 
rating was 40 percent.  

A veteran with a nonneuropsychiatric service-connected 
disability may be found to have a serious employment handicap 
even though the disability is rated at thirty or forty 
percent disabling, when either of the following conditions 
exists: (1) the veteran has a prior history of poor 
adjustment in training and employment, and special efforts 
will be needed if the veteran is to be rehabilitated; or (2) 
the veteran's situation presents special problems due to 
nonservice-connected disability, family pressures, etc., and 
a number of special and supportive services are needed to 
effect rehabilitation.  38 C.F.R. § 21.52(d).  In this 
regard, for the purpose of that March to December 1993 span, 
the Board finds that the veteran's neck disability, which was 
nonservice-connected at that time and which eventually became 
service-connected and raised the disability rating to the 50 
percent level, did cause enough special problems due to 
physical restrictions so that a finding of serious employment 
handicap for that period of time may be found.  38 C.F.R. § 
21.52(d).  

With regard to whether the veteran was entitled to more than 
48 months of educational assistance benefits, pertinent law 
and regulations provide that the duration of a rehabilitation 
program for a veteran with an employment handicap, additional 
Chapter 31 services may be provided beyond the 48 months if, 
in pertinent part: (1) the veteran previously completed 
training for a suitable occupation, but the veteran's 
service-connected disability(ies) has worsened to the point 
that the veteran is unable to perform the duties of the 
occupation for which training had been provided and a period 
of training in the same field or a different field is 
required; (2) the occupation in which the veteran previously 
completed training was found to be unsuitable because of the 
veteran's abilities and employment handicap.  38 U.S.C.A. § 
3695; 38 C.F.R. §§ 21.78, 21.4020.  In this case, the veteran 
met these criteria for the reasons previously discussed.  In 
sum, his service-connected disability had worsened and 
rendered his employment in the construction industry 
impractical.  The veteran was unable to suitably perform that 
employment.  

Thereafter, during the period of time in which it has been 
established that a serious employment handicap existed, the 
Board notes that the pertinent law and regulations provide 
that additional Chapter 31 services may be provided beyond 
the 48 months for the number of months necessary to complete 
a rehabilitation program under the following conditions: (1) 
to enable the veteran to complete a period of rehabilitation 
to the point of employability; (2) to provide an extended 
evaluation in cases in which the total period needed for an 
extended evaluation and for rehabilitation to the point of 
employability would exceed 48 months; (3) to provide a 
program of independent living services, including cases in 
which achievement of a vocational goal becomes feasible 
during or following a program of independent living services.  
In this case, those additional benefits were needed to allow 
the veteran to complete a period of rehabilitation to the 
point of employability.  

Thus, the Board finds that while the veteran's education at 
Widener Law School exceeded his remaining 21 months of 
educational assistance entitlement, additional training was 
needed because the veteran's service-connected disabilities 
had worsened to the point that he was unable to perform the 
duties of the occupation for which training had been provided 
under the Chapter 34 program and a period of training in a 
different field was required; because the occupation in which 
the veteran previously completed training under the Chapter 
34 program was found to be unsuitable because of the 
veteran's abilities and employment handicap; and to enable 
the veteran to complete a period of rehabilitation to the 
point of employability under his new field of training, law.  
Accordingly, the applicable criteria for additional Chapter 
31 vocational rehabilitation training have been met.  38 
U.S.C.A. § 3695; 38 C.F.R. §§ 21.78, 21.4020.  


ORDER

The appeal is granted.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

